Citation Nr: 1524314	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-19 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1998 to December 1998, March 2003 to June 2004, May 2009 to December 2010, and January 2011 to February 2012.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A summary of the January 2013 informal conference held at the RO is of record.  In April 2015, the Veteran testified at a videoconference hearing held before the undersigned.  A transcript of the hearing is of record.


FINDING OF FACT

A right knee disability has been shown to have originated during active service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the Veteran's chondromalacia of the right knee patellofemoral joint is a result of active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2014).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  VCAA notice applies to all five elements of a service connection claim, including (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board grants the Veteran's claim of entitlement to service connection for a right knee disability.  As such, no discussion of VA's duty to notify and to assist is necessary. 

Service Connection

The Veteran asserts that service connection for a right knee disability is warranted as the result of active service. 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In statements presented throughout the duration of the appeal, the Veteran has maintained that a right knee disability is related to his active service.  He submitted several buddy statements that he first began having symptoms of injury and pain in his right knee during service, specifically during 2011.  See statements in support of claim (VA Form 21-4138) received in January 2013.  

Service treatment records are negative for any right knee complaints, diagnoses, or treatment during active duty service.  Service treatment records do reflect that the Veteran injured his left knee in April 2004 and right ankle in April 2004 and April 2006. 

The Veteran underwent a VA examination in July 2012.  At that time the examiner indicated that the physical examination was normal and that there was no diagnosis of any right knee condition.  He further stated that although there are symptoms, there was no current clinical objective evidence of diagnosable disease or pathology.  

An August 2012 private MRI report of the right knee reflects that the Veteran has grade 2 patellofemoral chondromalacia and an undisplaced fracture with edema involving the medial tibia.  The Veteran submitted a VA knee and lower leg DBQ (disability benefits questionnaire) completed by his private physician, M. G., M. D, in August 2012.  At that time, the private physician indicated that the Veteran had chondromalacia patella of the right knee and examination revealed some limitation of motion.  According to a January 2013 private treatment report, after reviewing the Veteran's service treatment records, M. G., M. D. determined that the Veteran's chondromalacia of the patellofemoral joint is at least as likely as not caused by his recent military service.  

In April 2013, an additional opinion was sought to reconcile the prior conflicting opinions.  In the April 2013 VA opinion, the VA examiner stated that although the Veteran's physician opined in the positive and the Veteran's buddy discussed posterior knee pain during military service, she felt that the information was insufficient to link the Veteran's current knee condition to military service.  Her opinion was based in part on the August 2012 MRI that reported tibial fracture which was not diagnosed or discussed in the medical record.  Specifically, she stated that it is unknown what forces or activities led to the fracture, which she stated occurred after military service.  She concluded that the same forces likely contributed to the Veteran's PF (patellofemoral) condition.  

The Veteran asserts that service connection for a right knee disability is warranted.  No right knee disability was diagnosed or otherwise identified during active service.  The Veteran has since been diagnosed with patellofemoral chondromalacia, which has been related to service.  While the July 2012 examination report and April 2013 VA opinion do not show that any current right knee disability is related to service; after review of the service treatment records, the Veteran's private physician, M. G., M. D., has opined that the Veteran's chondromalacia of the patellofemoral joint is related to his military service.  Given these facts in this case and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for right knee patellofemoral chondromalacia is now warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for right knee patellofemoral chondromalacia is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


